                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

DAVID S. HASTINGS,

             Plaintiff,

v.                                                 Case No: 2:18-cv-510-FtM-99CM

JOSHUA J. ROSENBERG,

             Defendant.


                                        ORDER

      This matter comes before the Court upon review of the Motion for Extension of

Time, also construed as a Motion for Clarification, filed on November 7, 2018. Doc.

7. Plaintiff seeks an unspecified extension of time to file an amended complaint.

Id. at 2. Plaintiff also requests the Clerk of Court send Plaintiff a copy of the original

Complaint “to facilitate the Ordered filing of an Amended Complaint” and seeks

clarification of the Court’s Order denying without prejudice Plaintiff’s motion to

proceed in forma pauperis.       Id.; see Doc. 6.     For the reasons stated herein,

Plaintiff’s requests will be granted.

      The Court may extend any deadline for “good cause” if the request is made

before the original time or the extension expires. Fed. R. Civ. P. 6(b)(1)(A). Here,

Plaintiff indicates his “legal box,” which contained “some five thousand pages of

documents, including the Complaint and Demand for Jury Trial in the immediate

case,” was lost when he was transferred from Liberty Correctional Institution in

Bristol, Florida to Everglades Correctional Institution in Miami, Florida. Doc. 7 at
1-2. Therefore, the Court finds good cause to extend the time for Plaintiff to file an

amended complaint by two (2) weeks. Relatedly, the Court will direct the Clerk to

send Plaintiff a copy of the Complaint.

      Insofar as Plaintiff seeks clarification of the October 15, 2018 Order, Plaintiff’s

request to proceed in forma pauperis was denied without prejudice. See Doc. 6.

When considering a motion to proceed in forma pauperis filed under 28 U.S.C. § 1915,

the Court must evaluate both the Plaintiff’s economic eligibility and the sufficiency

of the complaint. See 28 U.S.C. § 1915(a)(1), (e)(2)(B). Although the Court found

Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or Costs

as well as his Prisoner Consent Form and Financial Certificate demonstrated

Plaintiff satisfies the economic requirements to proceed in forma pauperis, Plaintiff’s

Complaint failed to state a claim upon which relief could be granted, as explained in

Part II of the October 15, 2018 Order. See generally Doc. 6. Accordingly, the Court

could not grant Plaintiff in forma pauperis status based on the original Complaint

and directed Plaintiff to file an amended complaint consistent with the directives set

forth in the Order. See id. at 7; see also § 1915(e)(2)(B).

      ACCORDINGLY, it is

      ORDERED:

      1.     The Motion for Extension of Time, also construed as a Motion for

Clarification (Doc. 7), is GRANTED.        Plaintiff shall have up to and including

November 28, 2018 to file an amended complaint consistent with the directives set




                                          -2-
forth in the October 15, 2018 Order. Failure to file an amended complaint within

this time period may result in the Court recommending this action be dismissed.

        2.   The Clerk is directed to mail Plaintiff a copy of the original Complaint

(Doc. 1) in conjunction with this Order.

        DONE and ORDERED in Fort Myers, Florida on this 8th day of November,

2018.




Copies:
Counsel of record
Pro se parties




                                           -3-
